i          i      i                                                                 i      i      i




                                  MEMORANDUM OPINION

                                         No. 04-10-00417-CV

                                     CITY OF SAN ANTONIO,
                                            Appellant

                                                   v.

                                    Michelle KANAGUSICO,
                          Kasuyuky Kanagusico, and Melissa Darthe Harrold,
                                            Appellees

                      From the County Court at Law No. 3, Bexar County, Texas
                                      Trial Court No. 342,744
                           Honorable David J. Rodriguez, Judge Presiding

PER CURIAM

Sitting:          Phylis J. Speedlin, Justice
                  Rebecca Simmons, Justice
                  Steven C. Hilbig, Justice

Delivered and Filed: August 25, 2010

DISMISSED

           Appellant has filed a motion to dismiss this accelerated appeal of an interlocutory order,

stating that the parties have reached a settlement in the underlying cause. Appellees have not

opposed the dismissal. Therefore, we grant the motion and dismiss the appeal. See TEX . R. APP. P.

42.1(a)(1). Costs of the appeal are taxed against the appellant.

                                                        PER CURIAM